Title: From Thomas Jefferson to John Rhea, 13 June 1805
From: Jefferson, Thomas
To: Rhea, John


                  
                     Dear Sir 
                     
                     Washington June 13. 05.
                  
                  Your letter of May 24. came to hand on the 11th. inst. exactly as I was signing renewed commissions for the renewed government of Orleans. in consequence of the hope held up in that that the information I had recieved respecting mr Duffield might not be correct, I have renewed his commission, and it is gone on by duplicates to New Orleans. still I must intreat you minutely to enquire into the fact of the improper habit imputed to him, as on the truth or falsehood of that will depend his confirmation by the Senate. Accept my friendly salutations and assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               